WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                       July 15, 2014




In the Court of Appeals of Georgia
 A14A0320. JOHNSON v. THE STATE.                                              DO-011 C

      DOYLE , Presiding Judge.

      Steven Mark Johnson was indicted for rape1 and aggravated assault.2 A

Chatham County jury found him guilty of rape, but not guilty of aggravated assault.

Johnson appeals the subsequent denial of his motion for new trial, arguing that the

trial court erred by (1) denying his motion for a mistrial based on the admission of

evidence that was not timely disclosed by the State; (2) admitting hearsay testimony;

(3) admitting two prior convictions for impeachment purposes; and (4) sustaining the

State’s objection to his closing argument. Johnson also argues that he received

ineffective assistance of counsel. We affirm, for the reasons that follow.


      1
          OCGA § 16-6-1 (a).
      2
          OCGA § 16-5-21 (a) (2).
              On appeal from a criminal conviction, the evidence is viewed in
      a light most favorable to the verdict. We do not weigh the evidence or
      determine witness credibility but only determine whether the evidence
      is sufficient under the standard of Jackson v. Virginia.3 This same
      standard applies to our review of the trial court’s denial of [the
      defendant’s] motion for new trial. The verdict must be upheld if any
      rational trier of fact could have found the essential elements of the crime
      beyond a reasonable doubt.4


      So viewed, the evidence shows that on March 23, 2009, Johnson was living in

the home of R. L., his ex-girlfriend and mother of his son; R. L.’s adult daughter, L.

L. also lived in the home. At approximately 1:00 a.m., L. L. was at home alone with

Johnson when he came out of the bedroom and directed her to rise from the couch.

When L. L. asked him why, Johnson grabbed her by her neck and then tightened his

hand until she “[saw] white lights,” telling her, “Get up before I kill you.” He then

forced L. L. to go into her mother’s bedroom and lie face-down on the bed, pulled

down her pants, and penetrated her vagina with his penis. Afterwards, Johnson




      3
          443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      4
          (Footnotes omitted.) Stephens v. State, 247 Ga. App. 719 (545 SE2d 325)
(2001).

                                          2
instructed L. L. to clean herself. L. L. went into the bathroom for a short period and

then ran to a nearby friend’s home.

      L. L. called her mother, screaming, and told her that Johnson had raped her. R.

L. called 911, and state patrol officers responded to R. L.’s home and made contact

with Johnson. Johnson seemed “very uneasy” and nervous, and while the officers

were present, he spoke to R. L. on the telephone, telling her that “he was sorry.” The

officers left Johnson at the house and then responded to the home to which L. L. had

fled following the incident.

      When they arrived, L. L. was “curled up on the floor, crying” and was initially

“too hysterical” to respond to questioning. L. L. was transported to the hospital,

where she told the treating physician that she had neck pain and “had been choked

and sexually assaulted.” The doctor observed “four[,] small[,] superficial scratches”

on L. L.’s neck, and medical personnel performed a sexual assault examination.

Sperm DNA collected from cervical swabs of L. L. matched that of Johnson.

      L. L. told police that Johnson choked her, threatened to kill her, and raped her.

The police then returned to R. L.’s house, arrested Johnson, and took him to police

headquarters for questioning. Johnson was cooperative, repeatedly asked if L. L. was

okay, asked “I [did not] hurt her, did I?,” and stated that he had blacked out and did

                                          3
not know what happened. Johnson also told police, “I feel bad about this s- -t here.

How did I get myself into this s- -t here?”

      During the 2012 trial, the State introduced a 2009 letter from Johnson to R. L.

in which Johnson apologized, explaining that he had “blacked out” after consuming

drugs and alcohol. Johnson also wrote that because he had erectile dysfunction, there

was “no way [he] could have penetrated [L. L.’s] vagina,” and “therefore, there’s no

‘[r]ape.’” At trial, Johnson admitted that he had sexual intercourse with L. L. on the

night in question, but he stated that it was consensual, and he denied hitting or

choking her. According to Johnson, L. L. came into his room, woke him, and

removed her clothes. Johnson testified that L. L. did not seem upset afterwards; he

gave her money, but he “guess[ed] it [was not] the right amount or something.”

      At the conclusion of the evidence, the jury found Johnson not guilty of

aggravated assault and guilty of rape. Johnson was sentenced as a recidivist to life

without parole. The trial court denied his subsequent motion for new trial, and this

appeal followed.

      1. Mistrial. Johnson argues that the trial court erred by denying his motion for

mistrial based on the admission of his 2009 letter to R. L. This argument presents no

basis for reversal.

                                          4
      At trial, after the victim testified, the State advised the trial court that R. L. had

just produced a letter that Johnson had written her.5 Defense counsel objected to the

introduction of the letter based on the State’s failure to notify Johnson about it ten

days prior to trial as required by OCGA § 17-16-4 (a) (1). While this Code section

requires the State to produce no later than ten days prior to trial any relevant written

or recorded statements made by the defendant “within the possession, custody, or

control of the state or prosecution . . . ,”6 OCGA § 17-16-4 (c) contemplates the

discovery of additional evidence less than ten days before or during trial, requiring

the State to promptly produce it to the defense.

      Here, after reviewing the letter and discussing it with Johnson, defense counsel

conceded there was no evidence of bad faith on the part of the State because it

complied with OCGA § 17-16-4 (c) by promptly producing the newly discovered

letter immediately upon receipt. Nonetheless, defense counsel argued that admission

of the letter would prejudice Johnson because it

      5
        R. L.’s daughter-in-law gave the letter to an employee in the district attorney’s
office in the hallway outside the courtroom during the trial, less than 30 minutes
before the prosecutor raised the issue in court. According to R. L., she had not
previously disclosed the letter or its contents to anyone in the district attorney’s
office.
      6
          (Emphasis supplied.) OCGA § 17-16-4 (a) (1).

                                            5
      permeate[d] every aspect of preparation of the case, from the
      investigative phase, to the preparation for trial phase, to every decision
      made during the course of the trial and in preparation for trial,7 as far as
      whether the defendant would testify, whether we call any other
      witnesses of our own. It simply is too big of a matter to say, well, they
      became aware of it[,] and then [30] minutes later it was provided.8


Defense counsel then moved for exclusion of the evidence or a mistrial. Although the

trial court denied the motion, it released the jury for the remainder of the day in the

early afternoon and did not reconvene the trial until 10:00 a.m. the following morning

to allow defense counsel sufficient time to review and/or adjust his trial strategy in

light of Johnson’s letter to R. L.

      OCGA § 17-16-6, which sets forth the proper remedies for discovery

violations, provides:

      If at any time during the course of the proceedings it is brought to the
      attention of the court that the [S]tate has failed to comply with the


      7
        During opening statements, defense counsel stated that “Johnson is not guilty
of rape. Whatever sex happened . . . was between two consenting adults.”
      8
         Defense counsel further objected to prejudicial information contained in the
letter, including bad character evidence regarding Johnson’s prior incarceration.
Portions of the letter, however, were redacted prior to the publication of the letter to
the jury, and Johnson does not argue this issue on appeal. Nor does Johnson attempt
to explain how the State’s disclosure of a letter that he wrote was a surprise.

                                           6
      requirements of this article, the court may order the state to permit the
      discovery or inspection, interview of the witness, grant a continuance,
      or, upon a showing of prejudice and bad faith, prohibit the [S]tate from
      introducing the evidence not disclosed or presenting the witness not
      disclosed, or may enter such other order as it deems just under the
      circumstances. . . .


      While the trial court could have granted a mistrial had it deemed it just under

the circumstances,9 it was not an abuse of discretion to deny Johnson’s motion for

mistrial and instead grant a continuance to permit the defense time to adjust his trial

strategy in light of the letter, particularly given that Johnson wrote the letter.10




      9
         Our Supreme Court has held that “even if there is no showing of bad faith and
prejudice, the trial court may declare a mistrial upon a determination that it is just
under the circumstances.” Tubbs v. State, 276 Ga. 751, 753 (2) (583 SE2d 853)
(2003). We disapprove language in any case that is inconsistent with this holding in
Tubbs, including Gore v. State, 277 Ga. App. 635, 640 (3) (627 SE2d 198) (2006)
(stating that “even if the State had breached its discovery obligation, OCGA § 17-16-
6 authorizes a mistrial only if the defendant shows prejudice and bad faith.”). To the
extent that it can be read to require a showing of bad faith and prejudice in order to
grant a mistrial upon a discovery violation, we also disapprove language in Johnson
v. State, 281 Ga. App. 455, 457 (1) (636 SE2d 178) (2006), which cites Gore, 277 Ga.
App. at 640 (3).
      10
         See Glenn v. State, 278 Ga. 291, 296 (5) (602 SE2d 577) (2004); Day v.
State, 302 Ga. App. 883, 884 (1) (691 SE2d 920) (2010); Dixon v. State, 252 Ga.
App. 385, 387 (3) (556 SE2d 480) (2001).

                                            7
      2. Victim’s prior consistent statement. Johnson contends that the trial court

erred by allowing testimony by a state trooper regarding L. L.’s out-of-court

statements to him.

      During direct examination of the trooper, the State asked him whether L. L. had

told him what happened to her. Defense counsel objected on the basis that such

testimony was inadmissible hearsay, but the trial court overruled the objection and

permitted the trooper to testify that L. L. told him that Johnson had raped her and to

relay the details of her version of events. Admission of the trooper’s testimony was

erroneous.

               A witness’s prior consistent statement is admissible only where:
      (1) the veracity of a witness’s trial testimony has been placed in issue at
      trial; (2) the witness is present at trial; and (3) the witness is available
      for cross-examination. A witness’s veracity is placed in issue so as to
      permit the introduction of a prior consistent statement if affirmative
      charges of recent fabrication, improper influence, or improper motive
      are raised during cross-examination.11




      11
           (Punctuation omitted.) Duggan v. State, 285 Ga. 363, 366 (2) (677 SE2d 92)
(2009).

                                           8
“[T]o be admissible to refute the allegation of [fabrication], the prior statement must

predate the alleged fabrication, influence, or motive.”12

       Here, although defense counsel argued that L. L. had consensual sex with

Johnson and then immediately fabricated the rape allegation because of guilt and

concern about how her mother would feel, there was no affirmative charge of recent

fabrication. The State did not elicit testimony from the trooper about L. L.’s

statements to rehabilitate her after the defense attacked her veracity; instead, the State

elicited the testimony during its direct examination of the witness simply to bolster

the victim’s credibility. Thus, the trial court erred by admitting the trooper’s

testimony regarding L. L.’s prior consistent statements.13

       Nevertheless, we conclude that admission of the trooper’s testimony does not

require reversal. “The erroneous admission of [a] witness’s hearsay statement is

reversible error if it appears likely that the hearsay contributed to the guilty verdict.”14

Here, the State also introduced the unchallenged testimony of the emergency room



       12
        (Punctuation omitted.) Moon v. State, 288 Ga. 508, 511 (4) (705 SE2d 649)
(2011), quoting Mister v. State, 286 Ga. 303, 306 (4) (687 SE2d 471) (2009).
       13
            See Baugh v. State, 276 Ga. 736, 738-739 (2) (585 SE2d 616) (2003).
       14
            (Punctuation omitted.) Id. at 739 (2).

                                             9
physician R. L., that L. L. stated that she had been raped and choked.15 Given this

evidence, along with the scratches on L. L.’s neck, the conflicts between Johnson’s

letter to L. L. and his trial testimony, and the DNA evidence, it is unlikely that the

erroneously admitted hearsay contributed to the verdict.16

      3. Prior convictions. Johnson also argues that the trial court erred by allowing

the State to introduce two prior convictions for impeachment purposes under former

OCGA § 24-9-84.1.17



      (a) Burglary. Johnson challenges the admission of his 2004 conviction for

burglary, for which he was serving a prison sentence at the time of the 2012 trial in



      15
         See former OCGA § 24-3-4 (“Statements made for purposes of medical
diagnosis or treatment and describing medical history, or past or present symptoms,
pain, or sensations, or the inception or general character of the cause or external
source thereof insofar as reasonably pertinent to diagnosis or treatment shall be
admissible in evidence.”); Miller v. State, 325 Ga. App. 764, 772 (4) (c) (754 SE2d
804) (2014); Miller v. State, 194 Ga. App. 533, 534 (2) (a) (390 SE2d 901) (1990).
      16
          See Character v. State, 285 Ga. 112, 120 (6) (674 SE2d 280) (2009); Grant
v. State, 326 Ga. App. 121, 129 (4) (756 SE2d 255) (2014); Donald v. State, 312 Ga.
App. 222, 226-227 (2) (718 SE2d 81) (2011).
      17
        Because this case was tried before 2013, the new Evidence Code does not
apply. See Ga. L. 2011, pp. 99, 214, § 101. For impeachment by prior convictions
under the new Evidence Code, see OCGA § 24-6-609 (a) (1).

                                         10
the instant case, arguing that it was unfairly prejudicial and created a danger that the

jury would consider it for an improper purpose.

      Pursuant to former OCGA § 24-9-84.1 (a) (2), “evidence of a defendant’s

felony conviction that was less than ten years old was admissible if the probative

value of the evidence substantially outweighed its prejudicial effect to the

defendant.”18 In Clay v. State,19 our Supreme Court recognized five factors that trial

courts should consider when conducting the balancing analysis:

      (1) the nature, i.e., impeachment value of the crime; (2) the time of the
      conviction and the defendant’s subsequent history; (3) the similarity
      between the past crime and the charged crime, so that admitting the prior
      conviction does not create an unacceptable risk that the jury will
      consider it as evidence that the defendant committed the crime for which
      he is on trial; (4) the importance of the defendant’s testimony; and (5)
      the centrality of the credibility issue.20


The trial court’s finding that the probative value of the prior conviction outweighed

its prejudicial effect must be made on the record, but there is “no requirement in the


      18
        (Emphasis in original.) Waye v. State, ___ Ga. App. ___, ___ (3) (756 SE2d
287) (2014).
      19
           290 Ga. 822 (725 SE2d 260) (2012).
      20
           Id. at 835 (3) (B).

                                           11
language of [former] OCGA § 24-9-84.1 (a) (2) that the trial court must list the

specific factors it considered in ruling on the probity of convictions that are not more

than ten years old.”21

      Here, however, after hearing argument from both sides regarding whether the

probative value of the burglary conviction outweighed the prejudicial effect, the trial

court simply granted the State’s motion to admit it, without further explanation.22

“Thus, we cannot determine whether the trial court in this case engaged in any

meaningful analysis of the relevant factors or whether the court balanced the

probative value against the prejudicial effect to [Johnson]. Accordingly, we are

constrained to find that the trial court erred.”23

      Nevertheless, “such an error does not require a new trial if the error is

harmless.”24 In this case, L. L., who was hysterical when police arrived, made an


      21
           (Emphasis in original.) Id. at 836-837 (3) (B).
      22
        Although the trial court subsequently entered a post-trial order with regard
to the prior conviction for terroristic threats, it did not do so for the burglary
conviction.
      23
        (Punctuation and footnote omitted.) Crosby v. State, 319 Ga. App. 459, 465-
466 (3) (735 SE2d 588) (2012) (physical precedent only), quoting Quiroz v. State,
291 Ga. App. 423, 428-429 (4) (662 SE2d 235) (2008).
      24
           Id. at 466 (3).

                                           12
immediate outcry to her mother, multiple officers, and the emergency room physician,

who observed minor scratches on L. L.’s neck, consistent with her allegation that

Johnson grabbed her neck and choked her before raping her. Further, the sexual

assault examination revealed the presence of Johnson’s DNA on L. L.’s cervical

swabs taken the night of the alleged rape. Given these circumstances, “we find that

there is no reasonable probability that the results of the trial would have differed if

the evidence of [Johnson’s 2004] burglary conviction had been excluded.” 25

      (b) Terroristic threats. Johnson challenges the admission of his 1989

conviction for terroristic threats. Pursuant to former OCGA § 24-9-84.1 (b), evidence

of a defendant’s conviction older than ten years was only admissible if the court

determined

      in the interest of justice, that the probative value of the conviction
      supported by specific facts and circumstances substantially outweighs
      its prejudicial effect. [A] trial court must make an on-the-record finding
      of the specific facts and circumstances upon which it relies in
      determining that the probative value of a prior conviction that is more
      than ten years old substantially outweighs its prejudicial effect before




      25
        Id., citing Holden v. State, 314 Ga. App. 36, 39 (2) (722 SE2d 873) (2012).
See also Lawrence v. State, 305 Ga. App. 199, 203 (3) (699 SE2d 406) (2010).

                                          13
       admitting evidence of the conviction for impeachment purposes under
       [former] OCGA § 24-9-84.1 (b).26


“In determining the admissibility of similar crimes evidence, a trial court exercises

its discretion in deciding whether the probative value of the evidence outweighs the

danger of any prejudicial effect to the defendant.” 27

       Here, although the trial court did not make such an on-the-record finding

during the trial, it entered an order after sentencing, specifically indicating therein

that it considered the five factors set forth in Clay. The court concluded that given the

nature of the charges in this case and the fact that the credibility of the victim and the

defendant were central to the issues, the probative value of the terroristic threats

conviction substantially outweighed any prejudicial effect. The trial court also noted

that although the State also sought to introduce two other more “serious” convictions

that were older than ten years, the trial court decided to admit only the terroristic

threats conviction in order to limit the risk of prejudice to Johnson. Under these




       26
            (Punctuation and citation omitted.) Clay, 290 Ga. at 834 (3) (A), 837-838 (3)
(B).
       27
            Newsome v. State, 289 Ga. App. 590, 594 (2) (657 SE2d 540) (2008).

                                            14
circumstances, we find no abuse of discretion in the trial court’s admission of the

prior terroristic threats conviction for impeachment purposes.28

      4. Closing arguments. Next, Johnson argues that the trial court erred by

sustaining the State’s objection during defense counsel’s closing statement. We find

no basis for reversal.

      During closing, defense counsel stated, “Throughout history, there have been

numerous famous instances of false cries of rape. We don’t have to look back many

years ago to remember when the Duke lacrosse players were all charged with rape –“.

The State objected, arguing that “[t]he law restricts attorneys, in arguments, from

talking about the facts of specific famous cases, and that’s where we were going,” and

the trial court sustained the objection.




      28
          See McNabb v. State, 292 Ga. App. 395, 397-398 (1) (664 SE2d 800) (2008).
We reject Johnson’s argument that the prior terroristic threats conviction – a crime
punishable by imprisonment of one year or more pursuant to OCGA § 16-11-37 (c)
– was inadmissible because it was not a crime involving dishonesty or the making of
a false statement; there is no such requirement in subsections (a) (2) or (b) of former
OCGA § 24-9-84.1. See Walker v. State, 294 Ga. 752, 755-756 (2) (b) (755 SE2d
790) (2014).

                                           15
      “‘An attorney is entitled to argue all reasonable inferences arising from the

evidence presented in the trial.’”29

      Analogizing a defendant or a defendant’s case to another well-known
      defendant or case is permissible during argument if the analogy is
      supported by facts in evidence. We have long held that counsel may
      make use of well-established historical facts in his argument and make
      full use of illustrations as long as he does not introduce extrinsic and
      prejudicial matters which have no basis in the evidence in the case.30


      Here, Johnson’s defense was that the sex was consensual and that L. L.

fabricated the rape charges. Thus, defense counsel’s analogy of this case to a case

involving false allegations of rape was permissible, and the trial court erred by

sustaining the State’s objection thereto.31

      Despite the trial court’s error, however, Johnson has failed to establish harm.




      29
          Palma v. State, 280 Ga. 108, 110 (1) (624 SE2d 137) (2005), quoting Glenn
v. State, 279 Ga. 277, 279 (2) (b) (612 SE2d 478) (2005).
      30
        (Punctuation and citation omitted.) Carr v. State, 267 Ga. 547, 555 (7) (a)
(480 SE2d 583) (1997), citing Robinson v. State, 257 Ga. 194 (4) (357 SE2d 74)
(1987).
      31
           See Head v. State, 276 Ga. 131, 135 (6) (575 SE2d 883) (2003).

                                          16
      A presumption of harm requiring the grant of a new trial accompanies
      the abridgement of the right to make a closing argument, and that
      presumption is overcome when the denial of the right is not complete
      and only in those extreme cases in which the evidence of a defendant’s
      guilt is so overwhelming that it renders any other version of events
      virtually without belief.32


      Here, Johnson’s right to make a closing argument was not completely abridged;

defense counsel repeatedly argued that the victim falsely accused Johnson of rape

based on her shame and guilt resulting from her voluntary sexual activity with her

mother’s boyfriend. And the court permitted counsel to compare the case with To Kill

a Mockingbird and a biblical story involving false allegations of rape.33 In light of this

and considering the DNA evidence, the victim’s testimony and immediate outcry, the

scratches on her neck, and the inconsistencies in Johnson’s trial testimony and his

statements in the letter to the victim’s mother, we conclude that the evidence against




      32
        (Punctuation omitted.) Palma, 280 Ga. at 110 (2), quoting Hendricks v. State,
277 Ga. 61, 63 (3) (586 SE2d 317) (2003).
      33
           See Head, 276 Ga. at 135 (6).

                                           17
Johnson was overwhelming, and the trial court’s error in limiting his closing

argument was therefore harmless.34

      5. Ineffective assistance of counsel. Under Strickland v. Washington,35

      [i]n order to establish ineffectiveness of trial counsel, appellant must
      show both that counsel’s performance was deficient and that the
      deficient performance prejudiced the defense. There is a strong
      presumption that the performance of trial counsel falls within the wide
      range of reasonable professional assistance. The reasonableness of the
      conduct is viewed at the time of trial and under the circumstances of the
      case. In reviewing a lower court’s determination of a claim of ineffective
      assistance of counsel, we give deference to the trial court’s factual
      findings, which are upheld on appeal unless clearly erroneous; however,
      we review the lower court’s legal conclusions de novo.36


“If an appellant fails to meet his burden of proving either prong of the Strickland test,

the reviewing court need not examine the other prong. The trial court’s determination




      34
        See Head, 276 Ga. at 136 (6); Hayes, 268 Ga. at 813-814 (7). Compare
Palma, 280 Ga. at 110 (1).
      35
           466 U. S. 668 (104 SCt 2052, 80 LE2d 674) (1984).
      36
       (Citations and punctuation omitted.) Williams v. State, 277 Ga. 853, 857 (6)
(596 SE2d 597) (2004).

                                           18
that an accused has not been denied effective assistance of counsel will be affirmed

on appeal unless that determination is clearly erroneous.”37

      (a) Johnson argues that he was denied effective assistance of trial counsel

because counsel failed “to make all of the proper arguments” or to remind the court

thereof in support of his motion for a mistrial following the admission of his letter to

R. L. As we concluded in Division 1, the trial court did not abuse its discretion by

denying the motion for mistrial. “[I]t is not ineffective assistance for trial counsel to

fail to make a meritless objection.”38 Thus, Johnson has failed to demonstrate that trial

counsel’s performance was deficient.39

      (b) Johnson contends that trial counsel was ineffective for failing to object to

a detective’s hearsay testimony regarding the victim’s out-of-court statements. As it

did with the trooper (see Division 2), the State asked another of its witnesses, a

detective, what L. L. told him had happened to her. Trial counsel did not object to the




      37
        (Punctuation and citations omitted.) Roberts v. State, 322 Ga. App. 659, 664
(3) (745 SE2d 850) (2013).
      38
           Id. at 665 (3) (d).
      39
           See id.

                                           19
detective’s testimony, and the detective testified in detail regarding L. L.’s statements

regarding the rape.

      As we concluded in Division 2 with regard to the trooper’s testimony,

admission of L. L.’s prior consistent statement to the detective was erroneous under

the former version of Georgia’s Evidence Code, given the lack of affirmative charges

of recent fabrication, improper influence, or improper motive; therefore, trial counsel

was deficient by failing to object to the testimony. The fact that two separate

witnesses testified regarding the victim’s prior consistent statements is particularly

troublesome. Nevertheless, Johnson has failed to demonstrate that “a reasonable

probability exists that, but for counsel’s errors, the outcome of the trial would have

been different.” 40 The evidence, including L. L.’s outcry immediately after the rape,

her statement to the emergency room doctor, the scratches on her neck, the DNA

evidence, and Johnson’s subsequent letter to her (as compared to his trial testimony)



      40
         (Punctuation omitted.) Williams v. State, ___ Ga. App. ___, ___ (3) (b) (Case
No. A14A0347, decided May 6, 2014) (recognizing that “[when] determining
whether the admission of evidence about [a witness’s] prior consistent statements
contributed to the verdict, we may not rely on the fact that he gave testimony at trial
that was consistent with the prior statement that should not have been introduced, as
the very nature of the error in admitting the prior consistent statement is that it is
repetitive of that to which he has testified.”) (punctuation omitted).

                                           20
constituted overwhelming evidence of guilt. Thus, Johnson has failed to demonstrate

prejudice.41

      (c) Similarly, Johnson argues that trial counsel was ineffective by failing to

preserve his objections to the introduction of the two prior convictions admitted for

impeachment purposes. For the reasons explained in Division 3, the admission of the

convictions was harmless, and therefore Johnson has failed to establish prejudice.42

      (d) Johnson maintains that trial counsel was ineffective by failing to object to

the trial court’s limiting instruction regarding admission of his prior convictions.

Specifically, Johnson alleges that the trial court read the entire pattern jury

instruction, improperly including language instructing the jury that it could consider

the prior convictions as they may relate to the required element of conviction of a

felony, instead of restricting the jury’s consideration of the convictions to the issue

of impeachment. Pretermitting whether trial counsel’s failure to object to the

instruction was deficient, Johnson “has failed to establish that but for such objection




      41
        See Lynch v. State, 291 Ga. 555, 557 (2) (b) (731 SE2d 672) (2012);
Williams, ___ Ga. App. at ___ (3) (b).
      42
           See id. at 665 (3) (d).

                                          21
there was a reasonable probability that the outcome of the trial would have been

different.” 43

       Judgment affirmed. Phipps, C. J., Andrews, P. J., Barnes, P. J., Ellington, P.

J., Miller, Dillard, McFadden, Boggs, Ray, Branch and McMillian, JJ., concur.




       43
            Id. at 665 (3) (c).

                                         22